DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-10, 12-17,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuno et al (US 2011/0233198) further in view of Ohno et al (US 2014/0073065).
Okuno discloses for claim 1: 1. A process chamber 18 for processing a substrate 14, comprising: a microwave energy source 20 configured to provide microwave energy from beneath a substrate support 30 provided in an inner volume 16 of the process chamber; a first microwave reflector 36 positioned on the substrate support 30 above a substrate supporting position 14 of the substrate support; and a second microwave reflector 38 positioned on the 
The claim differs in that microwave energy source configured to provide microwave energy from beneath a substrate support. Fig 2 shows energy from beneath and ring shape reflectors 36,38(¶25) but not expressed in the disclosure.
Ohno teaches in ¶34 and fig 1 a second electromagnetic wave source 22 provided on the lower surface of housing 10 wherein the wave reflected in the housing is applied to the semiconductor substrate 11. 
The advantage is heating uniformity.
The references are in the same field of endeavor and address the same or similar problem.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Okuno if necessary with a microwave energy source configured to provide microwave energy from beneath a substrate support as taught by Ohno for uniform heating.

2. The process chamber of claim 1, wherein the first microwave reflector includes an annular configuration having: an inner diameter of about 100 mm to about 250 mm and an inner diameter thickness of about 1.00 mm to about 5.00 mm; and an outer diameter of about 300 mm to about 350mm and an outer diameter thickness of about 1.00 mm to about 5.00 mm (¶¶ 38,40,41).

3. The process chamber of claim 1, wherein the first microwave reflector includes a first portion defined by an inner edge and an outer edge, and a step defined from the outer edge of the first portion to an outer edge of a second portion of the first microwave reflector(34, ¶¶ 40,41).

4. The process chamber of claim 1, wherein the first microwave reflector is made from at least one of stainless steel, aluminum, or copper(¶23).

5. The process chamber of claim 1, wherein the second microwave reflector includes an annular configuration having: an inner diameter of about 45 mm to about 51mm; and an outer diameter of about 300 mm to about 350 mm(¶¶ 40,41).

6. The process chamber of claim 1, wherein the second microwave reflector is made from at least one of copper, aluminum, or stainless steel(¶23).
9. The process chamber of claim 1, wherein a distance that the bottom surface of the first microwave reflector is from a top surface of the substrate is at least three microwave wavelengths, a distance that a bottom surface of the substrate is from one of a bottom surface disposed within the inner volume of the process chamber or a waveguide opening disposed at the bottom surface is at least three microwave wavelengths but no greater than about 160 mm, and a distance that a bottom surface of the second microwave reflector is from one of the bottom surface disposed within the inner volume of the process chamber or the waveguide opening is about 15 mm to about 80 mm(¶22,Ohno ¶70,71).


10. The process chamber of claim 1, wherein the substrate is made from at least one of glass having at least one metal deposited thereon, silicon having at least one metal deposited thereon, or epoxy with embedded silicon dies(Ohno ¶40,42,72).
12. A method for processing a substrate using a process chamber, comprising: positioning, on a substrate support disposed in an inner volume of the process chamber, a first microwave reflector above a substrate; positioning, on the substrate support, a second microwave reflector beneath the substrate; and transmitting, from beneath the substrate, microwave energy from a microwave energy source of the process chamber such that the microwave energy passes through the second microwave reflector and some of the microwave energy is reflected from a bottom surface of the first microwave reflector back to the substrate. See the rejection of claim 1.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). Arrangement of reflection is optimization.

13. The method of claim 12, wherein providing the first microwave reflector comprises providing the first microwave reflector with annular configuration having: an inner diameter of about 100 mm to about 250 mm and an inner diameter thickness of about 1.00 mm to about 5.00 mm; and an outer diameter of about 300 mm to about 350 mm and an outer diameter thickness of about 1.00 mm to about 5.00 mm(¶¶ 40,41).


14. The method of claim 12, wherein providing the first microwave reflector comprises providing the first microwave reflector with: a first portion defined by an inner edge and an outer edge, and a step defined from the outer edge of the first portion to an outer edge of a second portion of the first microwave reflector(34,¶¶ 40,41).

15. The method of claim 12, wherein the first microwave reflector is made from at least one of stainless steel, aluminum, or copper(¶23).

16. The method of claim 12, wherein providing the second microwave reflector comprises providing the second microwave reflector with an annular configuration having: an inner diameter of about 45 mm to about 51 mm; and an outer diameter of about 300 mm to about 350 mm(¶¶ 40,41).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955).Shape of and diameter of reflector are optimization.

17. The method of claim 12, wherein the second microwave reflector is made from at least one of copper, aluminum, or stainless steel(¶23).

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955).Distancing of reflectors in a microwave is optimization.

Claims 7,8,11, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuno et al (US 2011/0233198) further in view of Ohno et al (US 2014/0073065) as applied to claim 1 further in view of Han et al (US 2009/0321432) and Suguro (US 2015/0235878).
7. The process chamber of claim 1, further comprising: a third microwave reflector having a generally annular configuration with a second portion connected to an inner edge of a first portion via at least two metal connectors 32, wherein the third microwave reflector is positioned on the substrate support above the second microwave reflector and beneath the substrate supporting position.
The claim further differs in a third microwave reflector is positioned on the substrate support above the second microwave reflector and beneath the substrate supporting position. 


    PNG
    media_image1.png
    381
    328
    media_image1.png
    Greyscale

Suguro teaches that walls of a chamber can reflect(¶21). 
The advantage is reflectivity is improved and optimized.
The references are in the same field of endeavor and address the same or similar problem.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Okuno-Ohno with a third microwave reflector is positioned on the substrate support above the second microwave reflector and beneath the substrate supporting position support as taught by Han and Suguro for uniform heating and improved reflectivity and optimization.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955).
8. The process chamber of claim 7, wherein the first portion, the second portion, and the at least two metal connectors of the third microwave reflector are made from at least one of copper, aluminum, stainless steel(¶23).



18. The method of claim 12, further comprising providing a third microwave reflector having a generally annular configuration with a second portion connected to an inner edge of a first portion via at least two metal connectors 32, wherein the third microwave reflector is positioned above the second microwave reflector and beneath the substrate supporting position. See Han fig 2.

19. The method of claim 18, wherein the first portion, the second portion, and the at least two metal connectors 32 of the third microwave reflector are made from at least one of copper, aluminum, stainless steel(¶23).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See translation supplied by applicant for conventional dimensions/shapes of reflectors JP 2006147782.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FREDERICK F CALVETTI/Examiner, Art Unit 3761                                                                                                                                                                                                        /JOEL M ATTEY/Primary Examiner, Art Unit 3763